 Case 18-30426        Doc 205      Filed 07/29/19 Entered 07/29/19 15:30:22      Desc Main
                                    Document     Page 1 of 9




                            UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

In Re:                                           )
         ACE MOTOR ACCEPTANCE                    )
         CORPORATION                             )        Case No. 18-30426
                                                 )        Chapter 11
                Debtor.                          )
______________________________________________________________________________


  MOTION BY THE SPRYE CLASS FOR RELIEF FROM AUTOMATIC STAY TO PURSUE SPRYE
    CLASS ACTION IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
                                  MARYLAND

         Named Plaintiffs, Jamal Sprye and Evelyn Sprye, on their own behalf and on behalf of

all others similarly situated (“Sprye Class”), through their undersigned counsel, hereby file

this Motion for Relief From Automatic Stay (the “Motion”) under section 362(d)(1) of Title

11 of the United States Code (the “Bankruptcy Code”) and Rules 4001 and 9014 of the

Federal Rules of Bankruptcy Procedure, to allow Plaintiffs to pursue their class action

lawsuit against Ace Motor Acceptance Corporation (“Ace” or “Debtor”) Sprye, et al. v. Ace

Motor Acceptance Corp., Case No. 8:16-cv-03064-PX (“Sprye”) in the United States District

Court for the District of Maryland.

         In support of the Motion, The Sprye Class makes the following showing to the Court:

                          JURISDICTION AND STATUTORY PREDICATE

         1.     The above-captioned Debtor filed for bankruptcy protection under Chapter

11 of the Bankruptcy Code on March 15, 2018 (the “Petition Date”).

         2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and

157.

         3.     The statutory predicate for this Motion is 11 U.S.C. § 362(d).
 Case 18-30426      Doc 205     Filed 07/29/19 Entered 07/29/19 15:30:22        Desc Main
                                 Document     Page 2 of 9




                                        BACKGROUND

       4.     Sprye is a class action lawsuit that was filed against Ace seeking damages

and injunctive relief for violation of the Telephone Consumer Protection Act, 47U.S.C. § 227

et seq. (“TCPA”) and the Maryland Telephone Consumer Protection Act, §§ 14- 3201 et seq.

of the Commercial Law Article (“MDTCPA”) and is currently pending ( but stayed) in the

United States District Court for the District of Maryland.

       5.     Sprye was originally filed on July 22, 2016 in Maryland state court, and was

timely removed to the District of Maryland based on federal question jurisdiction and on

diversity under CAFA (i.e., the Class Action Fairness Act).

       6.     On May 3, 2017, the Court dismissed the TCPA and MTCPA claims with leave

to amend, and remanded the Maryland Wiretap Act claims to state court.

       7.     The Sprye Class filed an Amended Complaint on May 23, 2017, and on June

23, 2017 the Court granted the Parties’ joint request for a 50 day stay to pursue mediation.

       8.     The mediation on August 3-4, 2017 did not result in settlement, but the

Parties agreed to continue their negotiations.

       9.     On August 11, 2017, Ace filed a Motion to Dismiss based upon a purported

Settlement Agreement with the Named Plaintiff Jamal Sprye. In fact, a representative from

Ace traveled to Maryland from North Carolina for the purpose of obtaining an individual

settlement with Mr. Sprye without his lawyers’ knowledge; indeed, Ace’s representative

told Mr. Sprye the “deal was off” if Mr. Sprye spoke with his lawyers. This “pickoff scheme”

was carried out with the assistance of Ace’s Maryland lawyers.




                                                 2
 Case 18-30426      Doc 205     Filed 07/29/19 Entered 07/29/19 15:30:22           Desc Main
                                 Document     Page 3 of 9


       10.    Sprye Class Counsel first learned of the existence of the purported Settlement

Agreement when the Motion to Dismiss was filed. In response to the Motion to Dismiss the

Sprye Class filed an Opposition and a Rule 15 Motion to Amend the Complaint to include an

additional Named Plaintiff, Evelyn Sprye.

       11.    On March 12, 2018 the Court held a hearing on Ace’s Motion to Dismiss based

on the Settlement Agreement. At the conclusion of the hearing the Court denied in part and

deferred in part the Motion to Dismiss and granted the Sprye Class’ Rule 15 Motion to

Amend the Compliant.

       12.    On March 19, 2018 Ace filed a Suggestion of Bankruptcy.

       13.    The Parties engaged in mediation through the Bankruptcy Court on May 7,

2019 but were unable to reach a resolution.

                                AUTHORITY IN SUPPORT OF
                                  REQUEST TO LIFT STAY

       14.    Section 362(d)(1) of the Bankruptcy Code provides that the Court shall grant

relief from the automatic stay “for cause, including the lack of adequate protection of an

interest in property of such party in interest.” 11 U.S.C. § 362(d)(1).

       15.    To determine whether “cause” exists to lift the automatic stay, “[t]he court

must balance potential prejudice to the bankruptcy debtor’s estate against the hardships

that will be incurred by the person seeking relief from the automatic stay if relief is

denied.” In re Robbins, 964 F.2d 342, 345 (4th Cir. 1992). In making this determination,

courts generally consider the following factors:

              (1)     Whether the issues in the pending litigation involve
                      only state law, so the expertise of the bankruptcy court
                      is unnecessary;




                                                3
 Case 18-30426       Doc 205     Filed 07/29/19 Entered 07/29/19 15:30:22            Desc Main
                                  Document     Page 4 of 9


               (2)    Whether modifying the stay will promote judicial
                      economy and whether there would be greater
                      interference with the bankruptcy case if the stay were
                      not lifted because matters would have to be litigated in
                      bankruptcy court; and

               (3)    Whether the estate can be protected properly by a
                      requirement that creditors seek enforcement of any
                      judgment through the bankruptcy court.

In re Robbins, supra. The Robbins court concluded that, where no great prejudice to the

bankruptcy estate would result, it is “often … more appropriate to permit proceedings to

continue in their place of origin.” Id., see also In re Barrow, 2015 WL 1545684 at *3-4

(Bankr. E.D. N.C. 2015) (Stay relief granted where defenses and claims in state court

guaranty litigation did not involve issues that required the bankruptcy court’s expertise).

This sentiment is echoed in the legislative history of section 362(d)(1) which notes, “it will

often be more appropriate to permit proceedings to continue in their place of origin, when

no great prejudice to the bankruptcy estate would result, in order to leave the parties to

their chosen forum and to relieve the bankruptcy court from any duties that may be

handled elsewhere.” H.R.Rep. No. 595, 95th Cong., 1st Sess., 341 (1977).

       16.     Here, all of the Robbins factors support granting relief from stay to allow

Sprye to proceed. First, Sprye is currently pending in federal court, however the operative

complaint alleges violations of both federal and state law concerning autodialed telephone

calls, and recording of wire transmissions. The expertise of the bankruptcy court is

inapplicable to consideration of these issues.

       17.     Second, relief from stay in this case will promote judicial economy and avoid

expense and delay to the Debtor’s estate. Absent relief from stay, this Court would be

forced to litigate a full class action trial, including the issues surrounding class certification




                                                 4
 Case 18-30426       Doc 205      Filed 07/29/19 Entered 07/29/19 15:30:22             Desc Main
                                   Document     Page 5 of 9


and specific procedures attendant to such cases. Although it is not impossible to pursue a

class action in bankruptcy court, the Fourth Circuit has noted that “gaps in

the Bankruptcy Rules raise some difficult procedural issues about the manner in which

the Bankruptcy Rules provide for class actions in bankruptcy cases.” Gentry v. Siegel, 668

F.3d 83, 88 (4th Cir. 2012). Further, “[j]udicial economy dictates a prompt resolution in a

single forum and with the same judge who was originally assigned to the case.” See also

Murray Indus., Inc. v. Aristech Chem. Corp. (In re Murray Indus., Inc.), 121 B.R. 635, 637

(Bankr.M.D.Fla.1990)( “[T]his Court is of the opinion that to begin this litigation anew in

this bankruptcy court would result in more of a hardship to the Movant and would

certainly result in a waste of judicial resources”). It would be far more efficient to allow for

litigation of Sprye in the District of Maryland where the case has been pending for more

than three years. The Maryland District Court is familiar and experienced with class

actions and the procedures in District Court to manage such cases. Moreover, the Parties

have already conducted significant motions practice in Maryland and the Judge (Hon. Paula

Xinis) is familiar with the allegations, the parties and the procedural posture of the case.

       18.     In a similar case, Matter of Rexene Products Co., 141 B.R. 574 (1992), the

bankruptcy court lifted the stay and allowed the plaintiffs to pursue a class action against a

Chapter 11 debtor. In coming to its conclusion, the bankruptcy court noted that class

actions in particular run the risk of creating duplicative litigation contrary to the interests

of judicial economy because the claims against the debtor would need to be resolved

through a claims estimation proceeding prior to the confirmation and then followed by a

full trial on the merits. Id. at 577. There is no question that in this case it is in the interest

of judicial economy for Sprye to proceed in the District of Maryland.




                                                  5
 Case 18-30426      Doc 205      Filed 07/29/19 Entered 07/29/19 15:30:22           Desc Main
                                  Document     Page 6 of 9


       19.     Finally, lifting the stay will not harm the estate or the interests of other

creditors. If the stay is lifted, the District of Maryland would make a determination

regarding the merits of the Sprye Class’ claims, after which this Court could retain

jurisdiction to subsequently determine the allowance of the claims against the estate.

       20.    For these reasons, “cause” exists to lift the stay under section 362(d) of the

Bankruptcy Code to allow Sprye to proceed to conclusion in the District of Maryland.

       WHEREFORE, The Sprye Class respectfully requests that the Court enter an order

granting the following relief:

              A. Granting the Motion in its entirety;

              B. Lifting the automatic stay under section 362(d) of the Bankruptcy Code;

              C. Waiving the provisions of Rule 4001(a)(3) of the Federal Rules of

                  Bankruptcy Procedure; and

              D. Granting such other and further relief as the Court deems proper under

                  the circumstances.

Dated: July 29, 2019

/s/ Richard S. Gordon                               /s/ Matthew T. McKee
Richard S. Gordon                                   Matthew T. McKee, NC Bar #28675
Federal Bar No. 06882                               MaxGardnerLaw PLLC
GORDON, WOLF & CARNEY CHTD                          P.O. BOX 1000
100 W. Pennsylvania Ave., Suite 100                 Shelby, North Carolina 28151
Towson, MD 75243                                    Patton Dr, Suite 213A
Tel.: (410) 825-2300                                Tel: (704) 487-0616
Fax: (410) 825-0066                                 Fax: (888) 870-1647
rgordon@gwcfirm.com                                 mattmckee@maxgardner.com




                                                6
 Case 18-30426        Doc 205      Filed 07/29/19 Entered 07/29/19 15:30:22       Desc Main
                                    Document     Page 7 of 9




                            UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION

In Re:                                           )
         ACE MOTOR ACCEPTANCE                    )
         CORPORATION                             )        Case No. 18-30426
                                                 )        Chapter 11
                Debtor.                          )
______________________________________________________________________________

                            NOTICE OF OPPORTUNITY FOR HEARING

        TAKE NOTICE that a motion for relief from stay has been filed by The Sprye Class
Plaintiffs. A copy of the application or motion accompanies this notice.

YOUR RIGHTS MAY BE AFFECTED. YOU SHOULD READ THESE PAPERS CAREFULLY AND
DISCUSS THEM WITH YOUR ATTORNEY, IF YOU HAVE ONE IN THIS BANKRUPTCY CASE.
IF YOU DO NOT HAVE AN ATTORNEY, YOU MAY WISH TO CONSULT ONE.

TAKE FURTHER NOTICE that if you do not want the Court to grant the relief requested by
the Movants in their motion, or if you want the Court to consider your views on the motion,
then on or before August 12, 2019 , you or your attorney must do three (3) things:

1.     File with the court a written request for a hearing and a written response if you
desire to file one at:

                        United States Bankruptcy Court
                        Western District of North Carolina
                        401 W. Trade St., Room 111
                        Charlotte, NC 28202

If you mail your response to the court for filing, you must mail it early enough so the court
will receive it on or before the date stated above.

2.     On or before the date stated above for written responses, you must also mail or fax a
copy of your written request to:

Richard S. Gordon                                       Matthew T. McKee, NC Bar #28675
Federal Bar No. 06882                                   MaxGardnerLaw PLLC
GORDON, WOLF & CARNEY CHTD                              P.O. BOX 1000
100 W. Pennsylvania Ave., Suite 100                     Shelby, North Carolina 28151
Towson, MD 75243                                        Patton Dr, Suite 213A

                        and to:



                                                    7
 Case 18-30426      Doc 205       Filed 07/29/19 Entered 07/29/19 15:30:22    Desc Main
                                   Document     Page 8 of 9




                     Shelley Abel, Bankruptcy Administrator
                     402 West Trade St., Suite 110
                     Charlotte NC 28202-1664

3.     Attend the hearing scheduled for Tuesday, August 27, 2019 at 9:30 a.m. in the
Charles R. Jonas Federal Building, 401 W. Trade St., Charlotte, NC.

If you or your attorney do not take these steps, A HEARING WILL NOT BE HELD, and the
Court may decide that you do not oppose the relief sought in the motion or objection and
may enter an order granting that relief.

This the 29th day of July, 2019

/s/ Richard S. Gordon                             /s/ Matthew T. McKee
Richard S. Gordon                                 Matthew T. McKee, NC Bar #28675
Federal Bar No. 06882                             MaxGardnerLaw PLLC
GORDON, WOLF & CARNEY CHTD                        P.O. BOX 1000
100 W. Pennsylvania Ave., Suite 100               Shelby, North Carolina 28151
Towson, MD 75243                                  Patton Dr, Suite 213A
Tel.: (410) 825-2300                              Tel: (704) 487-0616
Fax: (410) 825-0066                               Fax: (888) 870-1647
rgordon@gwcfirm.com                               mattmckee@maxgardner.com




                                              8
 Case 18-30426       Doc 205       Filed 07/29/19 Entered 07/29/19 15:30:22           Desc Main
                                    Document     Page 9 of 9


                          UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION

In re                                            )
                                                 )
ACE MOTOR ACCEPTANCE                             )   Chapter 11
CORPORATION                                      )   18-30426
                                                 )
Debtor                                           )

                                   CERTIFICATE OF SERVICE

       Casey J. Hopper, Legal Assistant, hereby certifies to the Court as follows:
       1.      I am not a party for the foregoing proceeding;
       2.      I am not less than 18 years of age;
       3.      I have this day served a copy of the foregoing MOTION TO APPEAR PRO HAC
VICE on all parties in interest by placing the same in an envelope, first-class mail, postage
prepaid, (or by certified mail, return receipt, postage prepaid, as indicated below), addressed to
each person at his dwelling house or usual place of abode or to the place where he regularly
conducts his business or profession as follows:

AmerisBank                                       NextGear Capital, Inc.
Attn:Corporate Finance Dept.                     ATTN: Kathryn Benfield
P O Box 1030                                     1320 City Center Drive, Suite 100
Cartersville, GA 30120                           Carmel, IN 46032

Stuart and Jeffrey Algood                        Donald Eugene Brown
c/o John C. Woodman                              c/o Felton Parrish
Essex Richards, P.A.                             1001 Morehead Square Dr., Ste. 450
1701 South Boulevard                             Charlotte, NC 28203
Charlotte, NC 28203

Justin Harrison
Attorney for Pauline Williams
Slotegraaf Niehoff, PC
200 East Third St.
Bloomington, IN 47401

And via the Court’s Electronic Case Filing System to:

James H. Henderson, Attorney for the Debtor
Daniel J. Finegan, Attorney for NextGear Capital, Inc.
Anna S. Gorman, Attorney for Official Committee of Unsecured Creditors
Michael Leon Martinez, Attorney for Official Committee of Unsecured Creditors
Bankruptcy Administrator

        4.      To the best of my knowledge, information and belief, the parties in interest are
not infants or incompetent persons;
        5.      Service as outlined herein was made within the United States of America.

This the 29th day of July, 2019.

/S/ Casey J. Hopper
Casey J. Hopper, Legal Assistant
MaxGardnerLaw, PLLC
P.O. Box 1000, Shelby, NC 28151-1000
(704) 487-0616




                                                 9
